Title: James Madison to Thomas Jefferson, 29 March 1818
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Montpellier
Mar. 29. 1818.
                    
                    The day on which the first instalment for the Central College becomes due, being near at hand, I think it not amiss, as no conveyance of mine offers, to intimate, that it shall be paid on draft, or if requisite sent by a special hand.   Yrs affectionately
                    
                        James Madison
                    
                